Notice of Pre-AIA  or AIA  Status

The present application has been examined under the pre-AIA  first to invent provisions. 

In view of the amendments filed on August 12, 2020, and in view of the following amendment entered herein through Examiner’s Amendment, all previously set forth rejections have been withdrawn by the Examiner.  

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with B. Joe Kim on August 21, 2010.    
The application has been amended as follows: 
In the Claims:
1.	(Withdrawn – Currently Amended) A manufacturing method of a graphene fiber, comprising:
forming a metal layer containing multiple linear patterns on a substrate;

immersing the substrate in an etching solution to selectively remove the metal layer from the substrate and disperse the multiple linear graphene sheets into the etching solution; and
pulling the dispersed multiple linear graphene sheets out of the etching solution to form a graphene fiber,
wherein each of the pulled multiple linear graphene sheets has a width from approximately 1 mm to approximately 5 mm, and the formed graphene fiber has a diameter from approximately 25 µm to approximately 55 µm.

3. 	(Withdrawn – Currently Amended)  The manufacturing method of a graphene fiber of claim 2, wherein the etchant includes a compound selected from the group consisting of ammonium persulfate [[(NH4)2S20sl]] (NH4)2S2O8, an acid, buffered oxide etchant (BOE), iron (III) nitrate [[ [Fe (N03 ) 3 ]]] Fe(NO3)3, iron(III) chloride [[(FeC13 )]] FeCl3, copper(II) chloride [[(CuC1 2)]] CuCl2, and their combinations.

9. 	(Currently Amended) A graphene fiber, comprising:
a plurality of linear graphene sheets pulled out of an etching solution and self-assembled to form an elongated thread having a length which is longer than a length of each of the plurality of linear graphene sheets;
wherein each of the plurality of linear graphene sheets has [[a planar shape with]] a width from approximately 1 mm to approximately 5 mm, and [[is not rolled in a 
	
14. 	(Withdrawn – Currently Amended) A coaxial cable, comprising:
a core conductor including a graphene fiber; 
an insulator [[wrapping]] wrapped around the core conductor;
an external conductor [[wrapping]] wrapped around the insulator; and
a jacket [[wrapping]] wrapped around the external conductor,
wherein the graphene fiber includes a plurality of linear graphene sheets pulled out of an etching solution and self-assembled to form an elongated thread; and
each of the plurality of linear graphene sheets has a width from approximately 1 mm to approximately 5 mm, and the elongated thread has a diameter from approximately 25 µm to approximately 55 µm.
 	
16. 	(Withdrawn – Currently Amended)  The coaxial cable of claim 14, wherein the core conductor includes a metal member [[in]] on which the graphene fiber is formed on a surface of the metal member.
		
19. 	(Withdrawn – Currently Amended) The coaxial cable of [[claim 6]] claim 16, wherein the graphene fiber is formed on the metal member [[is formed]] by a roll-to-roll process.


Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 28, 2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: no prior art was found to teach or fairly suggest the invention as set forth in the claims, in particular no prior art was found that teaches a graphene fiber wherein each of the plurality of linear graphene sheets has a width from approximately 1 mm to approximately 5 mm, and the elongated thread has a diameter from approximately 25 µm to approximately 55 µm.

6.	Claims 1 – 14 and 16 - 20 are allowed over the prior art of record.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786